Citation Nr: 0030520	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis and 
bronchiectasis, status-post lobectomies, currently evaluated 
as 60 percent disabling. 

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In August 2000, after the case was forwarded to the Board, 
the veteran appointed a new representative who submitted 
additional evidence in support of the veteran's appeal.  This 
appointment was made and the additional evidence was 
submitted more than 90 days after the veteran was notified of 
the certification of his appeal and the forwarding of his 
claims folder to the Board.  Although a motion alleging good 
cause for the veteran's failure to appoint the new 
representative or submit the additional evidence before the 
expiration of the 90-day period for doing so has not been 
submitted, the Board will accept the newly submitted evidence 
and the appointment of the new representative since a remand 
of this appeal is warranted in any event.   

The Board further notes that the veteran had been scheduled 
to appear at a hearing before a member of the Board in 
October 2000.  However, his representative informed the Board 
in September 2000 that the veteran desired to cancel the 
hearing. 


REMAND

The veteran's pulmonary disability is currently evaluated as 
60 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Codes 6601 and 6600 (1999).  Under Diagnostic Code 6600, a 60 
percent evaluation requires FEV-1 of 40-to 55- percent 
predicted, or; FEV-I/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55- percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation requires FEV- 1 less than 
40 percent of predicted value, or; the ratio of FEV- 1 /FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.  Id.  The 
results of the pulmonary functions tests used in assigning a 
disability rating are those after bronchodilatation.  See 61 
Fed. Reg. 46723 (September 5, 1996).  These results represent 
the best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function. Id.

Although the veteran underwent a VA examination, including 
pulmonary function tests, in January 1999, the report of that 
examination does not provide DLCO (SB) results and 
consequently is not adequate for rating purposes.  In this 
regard, the Board notes that the use of the word "or" in the 
rating criteria provides an independent basis for each 
particular evaluation rather than an additional requirement.  
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  The veteran 
need only prove the existence of any one of those criteria to 
satisfy the requirement for that particular evaluation. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
posses additional records pertinent to 
the claims for an increased evaluation 
for bronchitis and bronchiectasis, 
status-post lobectomies, and for a TDIU.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all treatment records identified by the 
veteran, which have not been previously 
obtained.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform the 
veteran and his representative and 
request the veteran to provide copies of 
such records.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected pulmonary disability.  
The claims folder and a copy of this 
remand MUST be made available to and 
reviewed by the examiner.  All necessary 
tests and studies are to be performed, 
including pulmonary function tests, and 
all findings are to be reported in 
detail.  It is essential that the 
pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FEV-1, FEV-1/FVC, DLCO (SB), 
maximum oxygen consumption).  The results 
of the pulmonary function tests post-drug 
or inhalation therapy must be reported.  
The presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  The 
examiner should provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work, 
including whether it renders him 
unemployable.  A complete rationale for 
all opinions expressed must be provided.  
The examination report must be typed. 

4.  Thereafter, the RO must review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  

5.  Then, the RO should undertake any 
further actions required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Then, the RO should readjudicate 
the issues on appeal, to include 
consideration of whether the case should 
be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, and 
afford the appellant and his attorney an 
appropriate opportunity to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


